Title: Thomas Jefferson to Andrew Stevenson, 26 November 1819
From: Jefferson, Thomas
To: Stevenson, Andrew


					
						Dear Sir
						
							Monticello
							Nov. 26. 19.
						
					
					Your kind favor of the 11th was recieved last night only. why it should have been a fortnight on the way is unaccountable. mr Dandridge by a letter of the 10th had informed me of the resolution of the Directors of the bank of the US. mentioned in your letter, but I did not before know to whom I was indebted for the attention. you have rendered me a great service, dear Sir, in procuring this indulgence, which giving to Colo Nicholas full time to dispose of his property advantageously, will enable him to make good the confident assurances he has given me that not a dollar of this unfortunate engagement of mine, either of principal or interest, shall ever be demanded of me. my confidence in this is such that I shall not attend to the keeping constantly by me a provision for the interest. if therefore a failure in the semiannual payment of that by him should take place, as it will take me unexpectedly, I will only ask of the board to discount my note for it for one term of 60. days within which I will not fail to make the  payment myself. permit me again to repeat my thankfulness for this voluntary favor and accomodation procured for me, and to assure you of my great esteem and respect.
					
						
							Th: Jefferson
						
					
				